20-3982-pr
Toliver v. Schneider

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 7th day of February, two thousand twenty-two.

PRESENT:               JOSÉ A. CABRANES,
                       GERARD E. LYNCH,
                       DENNY CHIN,
                                    Circuit Judges.


SAMUEL RASHEEN RAYMOND TOLIVER,

                              Plaintiff-Appellant,                       20-3982-pr

                              v.

A. SCHNEIDER, ACTING SUPERINTENDENT, D.
LOCKWOOD, ACTING S UPERINTENDENT OF
SECURITY, S. HAQUE, ACTING MEDICAL DOCTOR,

                              Defendants-Appellees,

STATE OF NEW YORK, GOVERNOR ANDREW M.
CUOMO, ANTHONY ANNUCCI, ACTING
COMMISSIONER, SUPERINTENDENT OF GOWANDA
CORRECTIONAL FACILITY, DEPUTY OF SECURITY,

                              Defendants. *



     *
         The Clerk of the Court is directed to amend the caption as set forth above.

                                                      1
FOR PLAINTIFF-APPELLANT:                                   Samuel Rasheen Raymond Toliver, pro se,
                                                           Buffalo, NY.

FOR AMICUS CURIAE NEW YORK
STATE OFFICE OF THE ATTORNEY
GENERAL:                                                   Frederick A. Brodie, Assistant Solicitor
                                                           General, Barbara D. Underwood, Solicitor
                                                           General, Jeffrey W. Lang, Deputy Solicitor
                                                           General, for Letitia James, Attorney
                                                           General, State of New York, Albany, NY.

        Appeal from an order and judgment of the United States District Court for the Western
District of New York (Richard J. Arcara, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

         Samuel Rasheen Raymond Toliver sued prison officials and prison doctor Shahid Haque
under 42 U.S.C. § 1983 for injuries sustained after a slip and fall accident while cleaning a bathroom
at Gowanda Correctional Facility. The District Court dismissed Toliver’s amended complaint sua
sponte pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a). Toliver appealed and moved to proceed
in forma pauperis. We granted his motion in part. Toliver was permitted to proceed with his claim
that Haque violated his Eighth Amendment rights by failing to schedule follow-up appointments
after Toliver was diagnosed with blood clots. His other claims were dismissed. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

        Reviewing his claims de novo, we hold that Toliver’s deliberate indifference claim against
Haque lacks an arguable basis either in law or fact. See McEachin v. McGuinnis, 357 F.3d 197, 200–01
(2d Cir. 2004) (stating the standard of review for dismissals under 28 U.S.C. §§ 1915(e)(2)(B) and
1915A(a)). Construed liberally, Toliver alleges a difference of opinion: that Haque monitored him in
the prison infirmary and prescribed Apixaban, while his provider at the Erie County Medical Center
(“ECMC”) recommended check-ups at ECMC. But “mere disagreement over the proper treatment
does not create a constitutional claim.” Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998).
Further, while he alleges that his blood clots were risky, Toliver does not explain his conclusory
claim that prison medical staff lacked adequate equipment and expertise only available at ECMC.
Nor does he otherwise claim that his care was inadequate. See id. (“So long as the treatment given is
adequate, the fact that a prisoner might prefer a different treatment does not give rise to an Eighth
Amendment violation.”).


                                                  2
       We have reviewed all of the arguments raised by Toliver on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the November 13, 2020, order, and the
November 17, 2020, judgment of the District Court.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk of Court




                                               3